BORDEN, J., with whom NORCOTT, J.,
joins, concurring. I agree with and join the majority opinion. I write separately, however, to register my substantive agreement with the reasoning of part II of Justice Katz’s dissenting opinion, although I do not join in its result.
In part II of her dissenting opinion, Justice Katz cogently analyzes why Martinez v. Dept. of Public Safety, 263 Conn. 74, 818 A.2d 758 (2003), in which I joined Justice Norcott’s dissent, was wrongly decided. I agree with Justice Katz in that regard, for all of the reasons stated in Justice Norcott’s dissent therein; see id., 88-93; as well as all of the reasons stated by Justice Katz in the present case. Nonetheless, I decline to vote to overrule Martinez because it was an en banc decision that was very recently issued by this court. Under these circumstances, a due respect for stare decisis, especially in the area of statutory interpretation, counsels against such prompt judicial action.